[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Schroeder, Slip Opinion No. 2017-Ohio-8790.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-8790
                      DISCIPLINARY COUNSEL v. SCHROEDER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Disciplinary Counsel v. Schroeder, Slip Opinion No.
                                   2017-Ohio-8790.]
Unauthorized practice of law—Responding to debt-collection notice, disputing the
        debt, and requesting validation of the debt as the authorized representative
        of purported debtor—Injunction issued and civil penalty assessed.
     (No. 2017-0540—Submitted June 7, 2017—Decided December 5, 2017.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                          Supreme Court, No. UPL 16-01U.
                               ____________________
        Per Curiam.
        {¶ 1} On February 25, 2016, relator, disciplinary counsel, filed a complaint
alleging that respondent, Ned K. Schroeder, of Sidney, Ohio, had engaged in a
single count of the unauthorized practice of law by responding to a debt-collection
notice, disputing the debt, and requesting validation of the debt as the authorized
                             SUPREME COURT OF OHIO




representative of the purported debtor, James Freytag. Although the complaint was
personally served on Schroeder, he did not file an answer. Instead, Schroeder
returned the complaint to relator with each page bearing the statements “Rejected”
and “THIS LAW DOES NOT APPLY TO ME” along with his signature.
(Capitalization sic.) Schroeder did not respond to the complaint or to relator’s
motion for default, which was supported with sworn or certified evidence in
accordance with Gov.Bar R. VII(7)(B). The Board on the Unauthorized Practice
of Law granted the default motion, found that Schroeder engaged in the
unauthorized practice of law, and recommends that we enjoin him from performing
further legal services as well as impose a $2,500 civil penalty.
       {¶ 2} We agree that Schroeder engaged in the unauthorized practice of law
and that an injunction and civil penalties are warranted.
                               Schroeder’s Conduct
       {¶ 3} Schroeder has never been admitted to the practice of law in Ohio and
is not otherwise authorized to practice law in this state.
       {¶ 4} In March 2015, the Revenue Group, on behalf of the Ohio Attorney
General, sent James Freytag a letter attempting to collect a debt of $24,175.84
purportedly owed by Freytag. Schroeder wrote back, responding as Freytag’s
“authorized representative” to dispute and request validation of the debt. Schroeder
not only made legal arguments in his letter but attached a Debt Collector Disclosure
Statement and an Internal Revenue Service Form W-9 (Request for Taxpayer
Identification Number and Certification) and demanded that the Revenue Group
complete and return them to him. He also attached an invoice from “Aaron Lee
Hess® Private Consulting Group” (which shares his address) seeking $100,400 for
the Revenue Group’s use of the name James Freytag. On these facts, the board
found that Schroeder engaged in the unauthorized practice of law.




                                          2
                               January Term, 2017




             Schroeder Engaged in the Unauthorized Practice of Law
       {¶ 5} This court has original jurisdiction regarding admission to the practice
of law, the discipline of persons so admitted, and all other matters relating to the
practice of law in Ohio. Article IV, Section 2(B)(1)(g), Ohio Constitution; Royal
Indemn. Co. v. J.C. Penney Co., Inc., 27 Ohio St.3d 31, 34, 501 N.E.2d 617 (1986).
Accordingly, we have exclusive jurisdiction to regulate the unauthorized practice
of law in Ohio. Greenspan v. Third Fed. S. & L. Assn., 122 Ohio St.3d 455, 2009-
Ohio-3508, 912 N.E.2d 567, ¶ 16; Lorain Cty. Bar Assn. v. Kocak, 121 Ohio St.3d
396, 2009-Ohio-1430, 904 N.E.2d 885, ¶ 16. The purpose of that regulation is to
“protect the public against incompetence, divided loyalties, and other attendant
evils that are often associated with unskilled representation.” Cleveland Bar Assn.
v. CompManagement, Inc., 104 Ohio St.3d 168, 2004-Ohio-6506, 818 N.E.2d
1181, ¶ 40.
       {¶ 6} The unauthorized practice of law is the rendering of legal services for
another by any person not admitted or otherwise certified to practice law in Ohio.
Gov.Bar R. VII(2)(A). This includes the “preparation of pleadings and other papers
incident to actions and special proceedings and the management of such actions
and proceedings on behalf of clients before judges and courts.” Land Title Abstract
& Trust Co. v. Dworken, 129 Ohio St. 23, 193 N.E. 650 (1934), paragraph one of
the syllabus. An individual not licensed to practice law in Ohio who purports to
negotiate legal claims on behalf of others and advises persons of their legal rights
and the terms and conditions for settling claims is engaged in the unauthorized
practice of law. E.g., Cleveland Bar Assn. v. Henley, 95 Ohio St.3d 91, 766 N.E.2d
130 (2002); Cleveland Bar Assn. v. Moore, 87 Ohio St.3d 583, 722 N.E.2d 514
(1998); Cincinnati Bar Assn. v. Cromwell, 82 Ohio St.3d 255, 256, 695 N.E.2d 243
(1998). This is true even if the individual receives no remuneration for those
actions. See Geauga Cty. Bar Assn. v. Canfield, 92 Ohio St.3d 15, 16, 748 N.E.2d
23 (2001).




                                         3
                            SUPREME COURT OF OHIO




       {¶ 7} Because relator has submitted prima facie evidence that Schroeder
disputed the debt owed by Freytag, requested validation of that debt from the
creditor, and presented an additional claim on behalf of Freytag, we adopt the
board’s finding that Schroeder engaged in the unauthorized practice of law.
               An Injunction and Civil Penalties Are Warranted
       {¶ 8} Having found that Schroeder engaged in the unauthorized practice of
law, we adopt the board’s recommendation that we issue an injunction prohibiting
Schroeder from performing legal services in the state of Ohio unless and until he
secures a license to practice law and registers in accordance with the Rules for the
Government of the Bar of Ohio.
       {¶ 9} Relator has also requested that we impose a civil penalty of $2,500
for Schroeder’s single act of the unauthorized practice of law. In support of that
recommendation, the board considered the aggravating and mitigating factors set
forth in Gov.Bar R. VII(8)(B) and UPL Reg. 400. As aggravating factors, the board
found and we agree that Schroeder did not answer relator’s complaint or attend a
scheduled prehearing telephone conference and has refused to acknowledge that he
provided legal advice to Freytag. See Gov.Bar R. VII(8)(B)(1) and (3). Although
the record does not demonstrate that Schroeder’s conduct caused any financial harm
to Freytag, the board found that his conduct served to undermine public confidence
in the judicial system and risked delaying the resolution of Freytag’s case. See
Gov.Bar R. VII(8)(B)(3) through (5). The board also found that Schroeder was
warned that his conduct may constitute an act of the unauthorized practice of law.
See UPL Reg. 400(F)(3)(c). Because the record contains no evidence that he
received that warning before he engaged in the relevant conduct, however, we do
not accord any aggravating weight to that factor. See id. (board may consider as
aggravating factor the respondent’s having been informed prior to engaging in the
unauthorized practice of law that the conduct at issue may constitute an act of the
unauthorized practice of law). There is no evidence that any of the mitigating




                                         4
                                January Term, 2017




factors set forth in UPL Reg. 400(F)(4)(a) through (g) are present. Weighing these
factors, we adopt the board’s recommendation and assess a $2,500 civil penalty for
Schroeder’s single instance of engaging in the unauthorized practice of law.
       {¶ 10} Accordingly, Ned K. Schroeder is enjoined from performing legal
services in the state of Ohio unless and until he secures a license to practice law
and registers in accordance with the Rules for the Government of the Bar of Ohio.
We also order Schroeder to pay a civil penalty of $2,500. Costs are taxed to
Schroeder.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       Scott J. Drexel, Disciplinary Counsel, and Stacy Solochek Beckman,
Assistant Disciplinary Counsel, for relator.
                               _________________




                                         5